t c summary opinion united_states tax_court dean cibotti and lori p cibotti petitioners v commissioner of internal revenue respondent docket no 15402-10s filed date dean cibotti and lori p cibotti pro_se janet f appel and nina p ching for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue for decision is whether petitioners are entitled to business_expense deductions claimed on a schedule c profit or loss from business for expenses related to petitioner dean cibotti’s petitioner work with liberty trust mortgage inc liberty mortgage the business_expense deduction issue in part depends on substantiation of the claimed expenses and also on whether petitioner was an independent_contractor or an employee during if petitioner was an employee the claimed expenses are subject_to limitations and applicable reduction because of the alternative_minimum_tax amt 1respondent asserts that if the court concludes that petitioner is an employee the application of the amt would result in a disallowance of claimed employee_business_expense deductions as determined in the notice_of_deficiency see secs background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in new hampshire at the time the petition was filed before the year in issue petitioner was a pilot in the u s air force after he retired from the military petitioner became a full-time civilian pilot in petitioner was a owner and president of and a mortgage loan officer for liberty mortgage petitioner was also a member and treasurer of the independent pilot’s association ipa a pilot for united parcel service ups and an admissions liaison officer for the u s air force academy and rotc as a mortgage loan officer petitioner solicited prospective clients and sold mortgage loans petitioner previously worked as a mortgage loan officer for century mortgage co century mortgage century mortgage treated petitioner as an independent_contractor and issued him forms 1099-misc miscellaneous income for years before in petitioner accepted a position as a mortgage loan officer with liberty mortgage petitioner did not sign an employment contract evidencing the terms of the working relationship in both century mortgage and liberty mortgage issued forms w-2 wage and tax statement to petitioner for the taxable_year liberty mortgage did not provide petitioner with an office in which to conduct his business and it appears he performed much of his work with liberty mortgage at his home and in meetings and closings with clients at various locations petitioner was compensated by liberty mortgage solely on the basis of commissions at some point the commissions were unilaterally reduced by liberty mortgage because of market fluctuation petitioner was not entitled to nor did he receive any base pay or employee_benefits liberty mortgage did not provide petitioner with potential clients or direct any facet of the solicitation of clients or closing of mortgage loans among other techniques petitioner used gift certificates and sporting event tickets as incentives for clients to purchase mortgage loans many of petitioner’s clients came from contacts he made in the military and as a union representative at the ipa petitioner did not perform any services as an officer of liberty mortgage but was named president because he had the largest individual ownership share of the business petitioner owned a interest in liberty mortgage the remaining 2petitioner reported big_number business miles and big_number total miles on his schedule c at trial petitioner provided evidence to substantiate big_number business miles 3liberty mortgage was a subch s_corporation and filed a form_1120s u s income_tax return for an s_corporation for the taxable_year of the business was owned by members_of_a_family unrelated to petitioner petitioner left liberty mortgage in petitioner received forms w-2 from liberty mortgage ipa and ups for petitioner and his wife filed a joint federal_income_tax return reporting the wages from the forms w-2 petitioner also claimed business_expense deductions relating to his work with liberty mortgage on a schedule c petitioners’ federal_income_tax return was selected for examination on date the internal_revenue_service issued petitioners a notice_of_deficiency disallowing among other things petitioner’s claimed schedule c expense deductions for gifts and car and truck expenses the notice_of_deficiency did not include an explanation of the basis for the disallowance of the claimed business_expense deductions on date petitioners filed a petition disputing the disallowance of the schedule c business_expense deductions discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner did not allege that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a employment status petitioner asserts that he was an independent_contractor or statutory_employee of liberty mortgage and is entitled to deduct related business_expenses in full on a schedule c respondent contends that petitioner was a common_law_employee of liberty mortgage and that any unreimbursed employee_expenses he incurred with respect to liberty mortgage are thus properly claimed on schedule a itemized_deductions subject_to the of adjusted_gross_income limitation and any applicable reduction due to the amt an individual who performs services as an independent_contractor is entitled to deduct expenses_incurred in the performance of services on schedule c and is not subject_to limitations imposed on miscellaneous_itemized_deductions see rosato v commissioner tcmemo_2010_39 an individual performing services as a common_law_employee may deduct expenses_incurred in the performance of services as an employee as miscellaneous_itemized_deductions on schedule a to the extent the expenses exceed of the taxpayer’s adjusted_gross_income sec_62 sec_63 d a and b a however a statutory_employee under sec_3121 is not an employee for purposes of sec_62 and may deduct business_expenses in full on a schedule c see rosemann v commissioner tcmemo_2009_185 prouty v commissioner tcmemo_2002_175 revrul_90_93 1990_2_cb_33 an individual qualifies as a statutory_employee under sec_3121 only if the individual is not a common_law_employee pursuant to sec_3121 see 117_tc_263 rosemann v commissioner tcmemo_2009_185 sec_3121 defines employee in pertinent part as follows any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee although petitioner was the president of liberty mortgage he alleges that he was given that title because he purchased the largest portion of the subchapter_s corporation’s shares petitioner performed no services in that capacity and received no payments for serving as president an officer of a corporation who as such does not perform any services or performs only minor services and who neither receives nor is entitled to receive directly or indirectly any remuneration is considered not to be an employee of the corporation sec_31_3121_d_-1 employment_tax regs therefore we conclude that petitioner is not considered an employee of liberty mortgage simply because he was the president see id whether an individual is an employee or an independent_contractor is a factual question to which common_law principles apply sec_3121 503_us_318 weber v commissioner 103_tc_378 aff’d 60_f3d_1104 4th cir 89_tc_225 aff’d 862_f2d_751 9th cir factors that are relevant in determining the substance of an employment relationship include the degree of control exercised by the principal over the details of the work the taxpayer’s investment in the facilities used in his or her work the taxpayer’s opportunity for profit or loss the permanency of the relationship between the parties the principal’s right of discharge whether the work performed is an integral part of the principal’s regular business the relationship the parties believe they are creating and the provision of employee_benefits nlrb v united ins co 390_us_254 331_us_704 weber v commissioner t c pincite prof’l exec leasing inc v commissioner t c pincite see also sec_31 d - c employment_tax regs setting forth criteria for identifying employees under the common_law rules we consider all of the facts and circumstances of each case and no single factor is determinative nationwide mut ins co v darden u s pincite ewens miller inc v commissioner t c pincite weber v commissioner t c pincite the factors are not weighted equally they are weighted according to their significance in the particular case 980_f2d_857 2d cir doubtful questions should be resolved in favor of employment 900_f2d_49 5th cir although not the exclusive inquiry the degree of control exercised by the principal over the worker is the crucial test in determining the nature of a working relationship see 538_us_440 104_tc_140 to retain the requisite degree of control_over a worker the principal need not direct the worker’s every move it is sufficient if the right to do so exists weber v commissioner t c pincite see sec_31_3401_c_-1 employment_tax regs petitioner did not control liberty mortgage although he was the largest minority shareholder the remaining shares were owned by a single family group unrelated to petitioner additionally petitioner did not control any facet of liberty mortgage including how his income was reported to the irs the record reflects that liberty mortgage did not have control_over or dictate petitioner’s hours of business total hours route office location or methods of obtaining clients petitioner obtained the majority of his clients through personal contacts in the military and the ipa petitioner did not have an office at liberty mortgage and his only interactions with liberty mortgage centered around a weekly meeting and the payment of commissions liberty mortgage did not supervise or control the manner or the means by which petitioner sold mortgages therefore this factor indicates independent_contractor status see butts v commissioner tcmemo_1993_478 aff’d 49_f3d_713 11th cir additionally maintenance of a home_office is consistent with independent_contractor status although alone it does not constitute sufficient basis for a finding of independent_contractor status see colvin v commissioner tcmemo_2007_157 aff’d 285_fedappx_157 5th cir liberty mortgage did not provide petitioner with an office in which to conduct business petitioner claimed a deduction for home_office expense sec_4 for work done out of his home thus this factor indicates independent_contractor status the opportunity for profit or loss indicates independent_contractor status 64_tc_974 see also rosato v commissioner tcmemo_2010_39 earning an hourly wage or fixed salary indicates an employer-employee relationship see robinson v commissioner tcmemo_2011_99 citing 25_tc_1296 petitioner was paid a percentage of the proceeds from mortgage loans he closed he was not guaranteed any compensation at some point petitioner’s commission percentage was unilaterally changed by liberty mortgage but the eligibility criteria for that commission did not change thus this factor indicates independent_contractor status another indicia of employee status is the principal’s retaining the right to discharge a worker see colvin v commissioner tcmemo_2007_157 petitioner’s working relationship with liberty mortgage was not evidenced by a written contract there is no evidence in the record as to whether petitioner could 4respondent did not disallow the claimed home_office expense deduction and there was no testimony about this matter be discharged therefore this factor indicates neither employee or independent_contractor status where a type of work is part of the principal’s regular business it is indicative of employee status see simpson v commissioner t c pincite rosemann v commissioner tcmemo_2009_185 the business of liberty mortgage was the sale of mortgage loans petitioner sold mortgage loans for liberty mortgage thus the work petitioner performed is part of liberty mortgage’s regular business and indicates common_law_employee status id permanency of a working relationship is indicative of common_law_employee status see id in contrast a transitory work relationship may weigh in favor of independent_contractor status ewens miller inc v commissioner t c pincite as previously indicated the record does not contain an agreement concerning petitioner’s work with liberty mortgage petitioner worked for liberty mortgage from to petitioner was also a partial owner of liberty mortgage and sold mortgages continuously throughout the period on the basis of the record it appears that petitioner’s relationship with liberty mortgage was permanent and indicative of common_law_employee status the withholding of taxes is consistent with a finding that an individual is a common_law_employee see 63_tc_621 rosato v commissioner tcmemo_2010_39 liberty mortgage issued petitioner a form_w-2 for and withheld federal and state income taxes and social_security and medicare taxes from his pay indicating common_law_employee status although petitioner's previous employer issued him a form 1099-misc miscellaneous income for and liberty mortgage issued him forms w-2 beginning in the record reflects that petitioner’s agreement to work for liberty mortgage was not evidenced by a writing petitioner believed he was entering into an agreement to work for liberty mortgage with the same expectations as in his position with century mortgage for multiple years century mortgage issued petitioner a form 1099-misc miscellaneous income indicating that century mortgage treated him as an independent_contractor in when petitioner was negotiating his move from century mortgage to liberty mortgage he believed he was an independent_contractor and was negotiating for another position as an independent_contractor it was not until after he left century mortgage and had already begun working at liberty mortgage that petitioner began to receive forms w-2 treating him as an employee however both century mortgage and 5liberty mortgage issued petitioner both a form_w-2 and a form 1099-misc miscellaneous income for century mortgage also issued petitioner a form_w-2 for liberty mortgage began withholding for petitioner in and both issued him a form_w-2 for liberty mortgage withheld taxes for petitioner and issued him a form_w-2 for each year from through on the basis of the record it is not clear what relationship petitioner and liberty mortgage believed they were creating when petitioner began working for liberty mortgage in or whether that relationship changed before benefits such as health insurance life_insurance and retirement plans are typically provided to employees weber v commissioner t c pincite petitioner was not provided benefits by liberty mortgage considering the record and weighing the factors we conclude that petitioner was an independent_contractor of liberty mortgage in therefore petitioner is entitled to deduct business_expenses on a schedule c to the extent substantiated see ewens miller inc v commissioner t c pincite rosemann v commissioner tcmemo_2009_185 business_expenses the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving the determinations erroneous rule a the taxpayer bears the burden of proving that he is entitled to the deduction claimed and this includes the burden of substantiation id 65_tc_87 aff’d per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 sec_162 provides a deduction for certain business-related expenses in order to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 308_us_488 to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of business involved whether an expense is ordinary is determined by time place and circumstance 290_us_111 if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir in order for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 certain expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_274 applies to certain business_expenses including among other things expenses for gifts and listed_property eg automobile expenses cellular telephones computer equipment or any property of a type generally used for purposes of entertainment recreation or amusement and travel_expenses including meals_and_lodging while away from home sec_274 sec_280f to substantiate a deduction attributable to listed_property a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of the expense the time and place of use of the listed_property and the business_purpose of the use sec_1_274-5t temporary income_tax regs fed reg date both the vehicle and gift expense deductions are subject_to strict substantiation sec_274 and petitioner provided bank records route maps and photocopies of receipts for meals to substantiate his expenses some of which were illegible as to the amount spent the date of the purchase or the item purchased we discuss each type of claimed expense in turn a gifts petitioner listed his business gift expense as dollar_figure on his schedule c however at trial petitioner claimed deductions of dollar_figure for gift card expenses and dollar_figure for two sporting event tickets petitioner purchased sporting event tickets and gift cards at a local grocery store as business_gifts the business_gifts were incentives for clients to purchase mortgages from petitioner the cost of gifts may be an ordinary and necessary business_expense if the gifts are connected with the taxpayer’s opportunity to generate business income bruns v commissioner tcmemo_2009_168 citing brown v commissioner t c memo where a business_purpose is established for the gift pursuant to sec_162 the business gift deduction is restricted to dollar_figure per donee per taxable_year sec_274 with respect to the sporting event tickets petitioner asserts that he purchased and gave two tickets to a certain client as an incentive petitioner did not substantiate this expenditure further his claim of mileage expenses for travel to and from the stadium would seem to be inconsistent with his claim that the tickets were a gift we therefore disallow this claimed gift expense with respect to the assertion that he purchased gift cards of dollar_figure each as business gift incentives petitioner’s bank records evidence eight purchases of gift cards petitioner did not provide receipts for these purchases reflecting how many gift cards were purchased during each transaction therefore we conclude that petitioner made eight purchases each limited to dollar_figure and he is entitled to a business gift expense deduction of dollar_figure b vehicle expenses pursuant to sec_162 expenses relating to the use of an automobile that a taxpayer pays or incurs while commuting between the taxpayer’s residence and the taxpayer’s place of business or employment are not deductible because such expenses are personal and not business_expenses 681_f2d_1157 9th cir aff’g tcmemo_1981_407 see also 413_us_838 326_us_465 sec_1_162-2 sec_1_262-1 income_tax regs expenses for transportation between a home_office and another place of business however may 6petitioner’s bank records show seven purchases of dollar_figure at kroger and one purchase of dollar_figure at kroger the bank records also show two additional purchases that petitioner has indicated are duplicates petitioner has provided no explanation as to whether these are duplicates of earlier purchases evidenced in the bank records provided or if they are in fact additional purchases we therefore disregard the two purchases as duplicates be deductible if the home_office is the taxpayer’s principal_place_of_business 113_tc_106 73_tc_766 gosling v commissioner tcmemo_1999_148 we accordingly consider whether petitioner had a home_office sec_280a provides that as a general_rule no deduction is allowed with respect to the taxpayer’s residence sec_280a provides several exceptions to that general_rule subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer’s trade_or_business for purposes of subparagraph a the term principal_place_of_business includes a place of business which is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of such trade_or_business where the taxpayer conducts substantial administrative or management activities of such trade_or_business where a taxpayer’s business is conducted in part at the taxpayer’s residence and in part at another location the supreme court has held that there are two primary considerations in deciding whether the home_office qualifies as the taxpayer’s principal_place_of_business the relative importance of the functions or activities performed at each location and the time spent at each location 506_us_168 strohmaier v commissioner t c pincite as previously indicated respondent has not challenged petitioner’s home_office expenses and petitioner performed no major tasks at a regular location other than his home as he was not provided with an office by liberty mortgage thus petitioner’s home_office was his principal_place_of_business for the sale of mortgages we must look at whether petitioner’s claimed mileage expenses are ordinary and necessary and the purpose of the claimed trips see sec_162 see also freeman v commissioner tcmemo_2009_213 petitioner claimed big_number total business miles in four categories regular route from his home to the ipa office weekly meeting at liberty mortgage office mileage for attending real_estate closings and miscellaneous mileage for meetings with clients at various locations a taxpayer may substantiate his consistent pattern of business use of listed_property for the entire year if he can establish by corroborative evidence that the periods for which he has adequate_records are representative of the whole year sec_1_274-5t temporary income_tax regs fed reg date petitioner claimed a total of big_number miles for his regular route consisting of one round trip for five days per week for weeks during petitioner asserted that his regular route related to the sale of mortgages because he was on his cellular phone talking to clients during his drive to and from the ipa office petitioner did not provide any telephone records to substantiate that he used a cellular phone during this regular route and did not claim a business deduction for cellular phone expenses petitioner did not explain how driving to and from the ipa office is an ordinary and necessary business_expense for the sale of mortgages or what business_purpose these trips served it appears that petitioner could communicate with clients on his cellular phone irrespective of his location therefore petitioner is not entitled to deduct expenses for this portion of his claimed mileage petitioner claimed a total of big_number miles for the round trip mileage to attend weekly meetings at liberty mortgage as previously discussed petitioner’s home_office was his principal_place_of_business and weekly meetings at liberty mortgage were in furtherance of his job as an independent_contractor and are therefore an ordinary and necessary business_expense petitioner is entitled to deduct expenses for this portion of his claimed mileage petitioner claimed a total of big_number miles for trips to and from real_estate closings petitioner and his clients used the services of a certain law firm to effect the real_estate closings petitioner provided a route map to the law firm office a list of closings provided by the law firm and his calendar to corroborate his trips to the closings petitioner’s mileage for real_estate closings was ordinary and necessary and he is therefore entitled to deduct expenses for this portion of his claimed mileage petitioner claimed a total of big_number miscellaneous miles for meetings with clients petitioner provided route maps and receipts for purchases at various restaurants to corroborate his testimony regarding these meetings petitioner is not entitled to the miles to attend the sporting event previously described which he included in his miscellaneous miles computation petitioner did not prove that he incurred the expense of the tickets or the business_purpose of his drive to and from the stadium for tickets allegedly purchased and given to a client petitioner’s other meetings with clients are an ordinary_and_necessary_expense and he is therefore entitled to deduct expenses for big_number miscellaneous miles under revproc_2006_49 sec_5 2006_2_cb_936 the standard mileage rate for wa sec_48 cents per mile therefore petitioner is entitled to a mileage expense deduction of dollar_figure big_number miles x cents per mile dollar_figure conclusion in petitioner was an independent_contractor of liberty mortgage as such petitioner is entitled to deduct his expenses related to liberty mortgage on a schedule c as indicated petitioner is entitled to a dollar_figure business gift expense deduction and a dollar_figure mileage expense deduction to reflect the foregoing decision will be entered under rule
